Title: To Benjamin Franklin from Richard Quinton, 4 January 1759
From: Quinton, Richard
To: Franklin, Benjamin


Sir
Wellingb[orough] 4th. Janry. 59
Your Relation Mrs. Fisher was Bury’d last week, and Mr. Fisher about A Week before, of which I should certainly have given You advice, had I suppos’d You yet in Town. I went last night to the Executors who inform’d me they had wrote to the person You mention and was surpris’d they had not had an Answer (therefore would write again this post both to Her and You which I presume will be Satisfactory). Our Ministers Name is Thos. Holmes who I am inform’d made Mr. Fisher’s Will, wherein I am informed He left only one Hundred pound at Her disposall, out of which His Heirs insist upon the funerall Charges being paid, and also Her being buryd in the same manner as Her Husband, at Her desire, [I] fear it will not amount to fourscore to be divided between the person You mention and another relation who was sent for on the occasion and is still here. You cannot oblige me more than by comanding me, who am with the Compliments of the Season to Your Son and Self Your Most Obedient Servant
Richd. Quinton
 Addressed: To / Mr. Francklin at Mrs. / Stevensons in Craven Street / Strand / London
Endorsed: Mr Quinton. Jan 4. 59
